DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-8, the prior art of record does not teach the combination of a spacer made of metal protruding, at a position overlapping with a portion between adjacent pixel electrodes among the plurality of pixel electrodes at one substrate of the first substrate and the second substrate, toward another substrate; and an insulating film covering a surface of the spacer, wherein the one substrate is the first substrate, wherein the spacer overlaps a part of the pixel electrode in plan view, and an insulating protective film is provided between the spacer and the part of the pixel electrode.
Regarding claim 11, the prior art does not teach a spacer made of a metal material protruding, at a position overlapping with a portion between adjacent pixel electrodes among the plurality of pixel electrodes at one substrate of the first substrate and the second substrate, toward another substrate; and an insulating film covering a surface of the spacer, wherein the one substrate is the first substrate, wherein the spacer is electrically coupled to wiring provided with a constant potential, at the first substrate.
Regarding claim 13, the prior art of record does not teach a spacer made of a metal material protruding, at a position overlapping with a portion between adjacent pixel electrodes among the plurality of pixel electrodes at one substrate of the first substrate and the second substrate, toward another substrate; and an insulating film covering a surface of the spacer, wherein the one substrate is the second substrate, the spacer overlaps a part of a common electrode provided at the second substrate in plan view, and an insulating protective film is provided between the spacer and the part of the common electrode.
Shim as previously cited does teach an electro-optical device comprising: a first substrate including a plurality of pixel electrodes; a second substrate facing the first substrate; an electro-optical layer disposed between the first substrate and the second substrate; a spacer made of a metal material protruding, at a position overlapping with a portion between adjacent pixel electrodes among the plurality of pixel electrodes at one substrate of the first substrate and the second substrate, toward another substrate; and an insulating film covering a surface of the spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871